DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the amendment dated 02 May 2022 of the application 17/262,044, including amendments to the claims, cancellation of claims 27 and 56, and addition of claim 68 is acknowledged.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 25, 37-40, 42, 43, and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klassen, U. S. Patent Application Publication 2017/0204947.

	Klassen shows a drive system in figures 7-12 (a variation of the basic embodiment shown in figures 1-6).
	The drive system includes an array of planet rollers 30, each planet roller 30 having a first geared portion 32 (described in [0044] as contacting the fixed rings) having a first diameter (shown as the smaller diameter in figs. 8-12) and a second geared portion 34 (described in [0044] as contacting the output ring) having a second diameter (shown as the larger diameter in figs. 8-12).  The first geared portion 32 comprises a plurality of first geared segments (four are shown in figs. 8-12) and the second geared portion 34 comprises a plurality of second geared segments (three are shown in figs. 8-12).  Each planet roller 30 is formed of alternating first geared segments (32) and second geared segments (34) arranged axially and alternating along a length of each planet roller 30, and the segments are secured to rotate together.
	A fixed outer ring gear 50 (“Four upper housing outer rings 50…would be movable (or fixed).”) is arranged to mesh with the respective first geared portion 32 of each planet roller 30.  Paragraph [0048] discloses meshing between the two by disclosing, “Gear teeth, either helical or straight cut, or herringbone, may be used to increase the invention’s torque capacity.”
	An outer drive or driven ring gear 54 is arranged to mesh with the respective second geared portion 34 of each planet roller 30.
	A sun 28 is arranged in geared or rolling contact with the planet rollers 30.
(claim 21)

	Each roller 30 may comprise an ungeared portion.  Paragraph [0048] discloses the planet gears (rollers) may, for example, have a geared interface with the rings and a rolling interface with the sun gear.
(claim 25)

	A floating sun ring 58 is arranged in geared contact with the respective second geared portion 34 (larger diameter) of each planet roller 34, the sun 28 being arranged in geared contact with the respective first geared portion 32 (smaller diameter) of each planet roller 30.
(claim 37)

	Claim 6 of Klassen discloses a floating sun ring is arranged in geared contact with the respective first geared portion 32 (portion engaged with the fixed ring per claim 1) of each planet roller 30, the sun being arranged in geared contact with the respective second geared portion 34 (portion engaged with the drive or driven ring per claim 1) of each planet roller 30.
(claim 38)

	The drive system is arranged as a speed reducer in which the sun 28 provides an input and the outer driven ring 54 provides an output ([0005], lines 3-6).
(claim 39)

	The drive system is arranged as a speed increaser in which the sun 28 provides an output and the outer drive ring gear 54 provides an input ([0005], lines 6-8).
(claim 40)

	A planet carrier drive element 60 is arranged to rotate with the planet rollers 30 around an axis defined by the outer drive or driven ring gear 54, wherein the drive system is arranged as a speed reducer in which the planet carrier drive element 60 provides an input and the outer driven ring gear 54 provides an output ([0006], lines 1-7).
(claim 42)

	A planet carrier drive element 60 is arranged to rotate with the planet rollers 30 around an axis defined by the outer drive or driven ring gear 54, wherein the drive system is arranged as a speed increaser in which the planet carrier drive element 60 provides an output and the outer drive ring gear 54 provides an input ([0006], lines 7-10).
(claim 43)

	Klassen shows a drive system in figures 7-12.
	An array of planet rollers 30 each has a first portion 32 having a first diameter (shown as the smaller diameter) and a second portion 34 having a second diameter (shown as the larger diameter).  The first portion 32 comprises a plurality (4 shown) of first segments and the second portion 34 comprises a plurality (3 shown) of second sections, each planet roller 30 being formed of alternating first segments and second segments arranged axially and alternating along a length of each planet roller 30, the segments secured to rotate together.
	A fixed outer ring 50 is arranged to mesh with the respective first portion 32 of each planet roller 30.
	An outer drive or driven ring 54 is arranged to mesh with the respective second portion 34 of each planet roller 30.
	A sun 28 is arranged in rolling contact with the planet rollers 30. (Paragraph [0048] discloses the planet gears (rollers) may, for example, have a geared interface with the rings and a rolling interface with the sun gear.)
	A planet carrier drive element 60 is arranged to rotate with the planet rollers 30 around an axis defined by the outer drive or driven ring 54.
	The drive system is arranged as a speed reducer in which the planet carrier drive element 60 provides an input and the outer driven ring 54 provides an output ([0006], lines 1-7), or the drive system is arranged as a speed increaser in which the planet carrier drive element 60 provides an output and the outer drive ring 54 provides an input ([0006], lines 7-10).
(claim 68)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Stanley, U. S. Patent 4,301,693.

	Klassen discloses a drive system as described above in the rejection of claim 21, but does not disclose the segments of each planet roller being secured to a respective axial shaft.

	Stanley discloses a drive system in figure 1 that includes an array of planet rollers 36 including a first portion 52/53 with a first diameter and a second portion 50 with a second diameter.  At least the first portion includes a plurality of geared segments 52 and 53.
	The segments 50, 52, and 53 of each roller are secured to a respective axial shaft 54 (fig. 8), as disclosed in column 5, lines 27-33.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the planet rollers of Klassen segments secured to an axial shaft in view of Stanley to avoid the complex machining or other forming required to create a roller with plural diameters.


Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Bennett et al., U. S. Patent 3,258,995.

	Klassen discloses a drive system as discussed in the rejection of claim 21 above, but does not disclose the first geared segments nor the second geared segments including segments having helical gears of different helical angle.

	Bennett et al. shows a planet roller 54 of a drive system in figure 3.  The planet roller includes a first geared portion 56/58 with a plurality of first geared segments 56 and 58, and a second geared portion 60 with a plurality of second geared segments (left and right halves in the figure).

	The one or more first geared segments 56 and 58 are plural first geared segments including segments having helical gears of different helical angle (fig. 3; col. 2, lines 54-61).
(claim 28)

	The one or more second geared segments 60 are plural second geared segments including segments having helical gears of different helical angle (fig. 3; two sets of helical teeth as herringbone teeth (“side-by-side helical portions”), col. 2, line 61 to col. 3, line 3).
(claim 29)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first gear segments of Klassen helical gears of different helical angle and to make the second gear segments of Klassen helical gears of different helical angle in view of Bennett et al. because such tooth form prevents axial movement of the planetary members, defines the axial positions of the sun and ring gears meshed with the planetary members, and loads the sun and ring gears axially equally in opposite directions to eliminate the need for thrust bearings (Bennett et al., col. 1, lines 46-61). 


Claim(s) 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klassen in view of Brassitos et al., U. S. Patent Application Publication 2016/0053858.

Klassen discloses a drive system as discussed in the rejection of claim 21 above, but does not disclose anon-transitory computer-readable storage medium having data representing a three-dimensional model suitable for use in manufacturing the drive system.

Brassitos et al. discloses the design of planetary gearsets such as in figures 21 and 22, as described in paragraph [0013] by inputting desired parameters of the planetary gearset into a computer which includes an “image generator capable of generating an image of the planetary gear system” and which transmits the image to an “additive manufacturing device capable of producing a physical copy of the planetary gear system based on the image of the planetary gear system.” Paragraphs [0137]-[0138] more specifically describe the image of the planetary gear system as CAD model components which are sent to a manufacturing device such as “3D Systems Viper machine”, and paragraph [0142] describes non-transitory computer readable storage medium having the data for the described process.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have data representing a three-dimensional model of the drive system of Stanley stored on a non-transitory computer-readable storage medium suitable for use in manufacturing the drive system in view of Brassitos because use of a computer to receive user requirements, design a drive system according to those requirements, then send a computer model of the design to a manufacturing device to produce the physical drive system results in “effective devices that are significantly more capable and reliable ata lower cost.” (Brassitos et al. [0007])

Allowable Subject Matter

Claims 46, 48, 53-55, and 58-60 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

No reference nor combination of references was found which teaches a drive system including an array of planet rollers with first portions of a first diameter and a second portion of a second diameter, an outer drive or driven ring, a first fixed outer ring, a second fixed outer ring, a floating sun, and a sun drive, wherein at least one of the first portions of each planet roller are tapered or at least the second portion of each planet roller is tapered, as required by claim 46.

Response to Arguments

Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding new independent claim 68, though the claim includes some of the limitations of claims 58-60 which were indicated as including allowable subject matter, claim 68 has been rejected on the same basis as claim 21.  Each of claims 58-60 includes the limitations of claim 46, and was deemed allowable based on that combination of limitations. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/           Primary Examiner, Art Unit 3659